Case 3:19-ap-03077        Doc 1    Filed 08/05/19 Entered 08/05/19 13:30:05         Desc Main
                                   Document      Page 1 of 9



                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF OHIO
                                 DAYTON DIVISION


  IN RE:                                           Case No. 19-31090

  Charles D. Pence                                 Chapter 13

           Debtor.                                 Judge Guy R Humphrey


 CARVANA LLC                                       Adversary Case No.

                     Plaintiff

                        vs.

 Charles D. Pence

                     Defendant

           COMPLAINT TO DETERMINE DISCHARGEABILITY OF A DEBT

       The Plaintiff, CARVANA LLC (“Plaintiff”), by its undersigned counsel, and for its

Complaint to Determine Dischargeability of a Debt Pursuant to U.S.C. §523(a)(2)(A) and Fed.

R. Bankr. Pro. 7001, respectfully states:

                                 JURISDICTION AND VENUE

   1. The United States Bankruptcy Court for the Southern District of Ohio (the “Court”) has

       jurisdiction of this adversary proceeding pursuant to 28 U.S.C. §§157 (b)(1) and 1334.

   2. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(I).

   3. Venue of this adversary proceeding in the Court is proper under 28 U.S.C. § 1409(a).
Case 3:19-ap-03077       Doc 1    Filed 08/05/19 Entered 08/05/19 13:30:05             Desc Main
                                  Document      Page 2 of 9



                                 FACTUAL BACKGROUND

   4. The Defendant filed Chapter 13 case number 19-31090-GRH-13 in the Southern District

      of Ohio, Dayton Division on April 08, 2019, referred to as the “Petition Date.”

   5. Creditor holds a secured claim in the 2015 KIA OPTIMA SXL - VIN

      5XXGR4A67FG448628 ("Vehicle"). The current payoff amount for Plaintiff’s loan is

      $19,328.35 as of August 2, 2019.

   6. A copy of the Retail Installment Sales Contract executed on March 3, 2019 is attached

      hereto and incorporated herein as “Exhibit A”. The Contact was signed by Charles D.

      Pence a little more than a month prior to filing the bankruptcy. The contract provided for

      the payment of a 23.75% interest rate.

   7. The vehicle is titled in the name of Charles D. Pence, attached hereto and incorporated

      herein as "Exhibit B".

   8. The first payment on the Vehicle was due on April 08, 2019, the date of the filing of the

      bankruptcy.

   9. Debtor’s Chapter 13 Plan provides for the reduction of the contractual interest rate to

      6.25%.


            COUNT ONE – CLAIM PURSUANT TO 11 U.S.C. § 523 (a)(2)(A)

   10. Plaintiff restates and realleges the allegations contained in paragraphs 1 through 9.

   11. The Defendant knowingly, intentionally, and fraudulently misrepresented to Plaintiff that

      he intended to pay Plaintiff per the terms of the contract.

   12. The Defendant, in fact, did not intend to pay Creditor per the terms of the contract at the

      time that he executed the contract.
Case 3:19-ap-03077         Doc 1   Filed 08/05/19 Entered 08/05/19 13:30:05           Desc Main
                                   Document      Page 3 of 9



   13. The Debtor signed the contract calling for the payment of a 23.75% interest rate about a

       month prior to the filing of a Chapter 13 on the date that the first payment was due, and

       proposes to reduce the agreed-upon interest rate to 6.25%.

   14. The Debtor had contemplated and intended on filing bankruptcy, as of the date of

       contract signing.

   15. Debtor’s Statement of Financial Affairs indicates that he paid his bankruptcy attorney his

       attorney fees and filing fees the same month that he purchased the vehicle, March 2019.

   16. Per Debtor’s Schedules, it is apparent that Debtor’s previous vehicle was repossessed as

       he could not afford it.

   17. As a result of the aforementioned, the payoff balance of the vehicle should be declared

       non-dischargeable pursuant to 11 U.S.C. §523 (a)(2)(A). Attorney fees and costs for this

       Adversary Proceeding should be awarded to Plaintiff.


      WHEREFORE, the Plaintiff respectfully requests that the payoff balance of the vehicle be

declared non-dischargeable pursuant to 11 U.S.C. §523 (a)(2)(A). In addition, the attorney fees

and costs for this Adversary Proceeding should be awarded to Plaintiff.




                                                 Respectfully Submitted,

                                                  /s/ Jon J. Lieberman
                                                  Jon Lieberman (0058394)
                                                  Attorney for Plaintiff
                                                  Sottile & Barile, Attorneys at Law
                                                  P.O. Box 476
                                                  Loveland, OH 45140
                                                  Phone: (513) 444-4100
                                                  Email: bankruptcy@sottileandbarile.com
Case 3:19-ap-03077   Doc 1    Filed 08/05/19 Entered 08/05/19 13:30:05   Desc Main
                             EX A
                              Document      Page 4 of 9
Case 3:19-ap-03077   Doc 1   Filed 08/05/19 Entered 08/05/19 13:30:05   Desc Main
                             Document      Page 5 of 9
Case 3:19-ap-03077   Doc 1   Filed 08/05/19 Entered 08/05/19 13:30:05   Desc Main
                             Document      Page 6 of 9
Case 3:19-ap-03077   Doc 1   Filed 08/05/19 Entered 08/05/19 13:30:05   Desc Main
                             Document      Page 7 of 9
Case 3:19-ap-03077   Doc 1   Filed 08/05/19 Entered 08/05/19 13:30:05   Desc Main
                             Document      Page 8 of 9
   Case 3:19-ap-03077           Doc 1     Filed 08/05/19 Entered 08/05/19 13:30:05    Desc Main
                                          Document      Page 9 of 9
                                                                       EX B
                                                                   01223456328393 5 594565
                                                         154513363 59410
                                                                              532564631 

                                               R41D4@4-GGR
                                         G),@-4@>-()*+,-"@S=1/4*)=@
   G),@T=+>,1
   FG(-G),@-"B          'U<88%%2&
   G),@T=+>,1           0VNLL0
   G),@T=+>,1-W>>1,??   X5Y5$
                        X65KN<$Z2
   G),@-C,+,4?,-B4*,
   !,T)A+,-4@>-()*+)@P-"@S=1/4*)=@
   !"#                  $$%&'%%&            "??.4@A,-B4*,
   ()*+,-#./0,1         &2%%                   C,A,)D,>-B4*,    EE8
   ()*+,-3*4*,          56                           FG(HI4J,1        KLK0M5N<0
   7,41                 8                         O>=/,*,1-C,4>)@P 8
   94:,                 ;<                          Q14@>)@P
   9=>,+
   O[@,1-\              06LK XKN0K
   O[@,1-]
   O[@,1-W>>1,??         &%&6^LLU
                         U_M5N56%%%

  I1)@*,>`Ma63b83b28cc228X M




urr{{rprgkpgrwjy{{jergoedopqr{jergoedopqrpgtjergoedopqrewwjsqr z{|}{|~i
